Case 4:19-cr-20484-SDD-PTM ECF No. 84-3, PageID.299 Filed 08/19/20 Page 1 of 1




                                                                          Found in grass
                                                                              west of
                                                                           service drive
                                                                               4375
                                                                           Holbrook Rd.




                                                                                 EXHIBIT 2
